Title: From Thomas Jefferson to Charles André Kierrulf, 20 December 1793
From: Jefferson, Thomas
To: Kierrulf, Charles André



Sir
Philadelphia Dec. 20. 1793.

The President has referred to me the letter you wrote him inclosing a paper addressed to Congress, which I have now the honor to return to you. Your late arrival in this country is a sufficient cause of your mistaking the mode of conveying this paper to Congress, which cannot be through the President. I take the liberty of advising you to apply to some member of that body who will be able to judge of it’s contents, and to do in it whatever these shall render proper. I have the honor to be Sir Your most obedt servt

Th: Jefferson

